Title: To Thomas Jefferson from Henry V. Bingham, 1 May 1822
From: Bingham, Henry V.
To: Jefferson, Thomas


Sir
Franklin Howard county Missouri
1st May 1822
knowing your patriotism and firm attachment to our happy form of government; in which you bore such a disquingusd. part in the formation—I have ventured to ask of you your opinion respecting the powers and duty of Courts; when a question is brought before them which originates under a law; that the Courts believe to be repugnent to the constitutionmy reason for troubling you with this enquiry; is; that our courts have decided the Replevin and property Law of this state to be unconstitutional; and directed the officers to proceed; as if the Law had never been enactedThe citizens of this state are in considerable ferment respecting these measures; those oposed to the Courts proceeding as they have done—use as one of their strongest arguments—An opinion expressed by your self in a letter to a Mr Jarvis respecting some Book he has publishedThe other party Rebutt that arguement by saying you did not intend to convey an Idea that the courts were not authorised to Judge of the Constituonallity. of a Law that would affect the the rights of any individual when fairly brought before them; but that you meant, that they were not the umpire by whom all constitutional questions were to be settled; as there might arise constitutional questions that would not Imediatly affect the rights of any individual but of the Republic in genneral; that being the case; such a question could not be brought before a Court;  and in such cases the people must be the only. power to correct the evil  Now. Sir in our present unsettled conditition (as it respects our Laws;) I hope you will be so good as to write and let us know your sentiments on these things (and I need not inform you) that you are here considered one of the best and greatest fathers of the American people and that your opinion has more weight than that of any other man in the United States;  and we wish you in your Experience, and matured wisdom; to write to us and let us know you opinion Explicitly respecting the point in controversy  excuse my presuming to write to you in my plain humble stile; (as I know you will when your Recollect that you are yourself one of the ablest advocates in favour of Genneral information and Equal liberty;) I am your Sincere friend tho unknown to you;Henry V. Bingham